DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 11/24/21.  As directed by the amendment, claims 1, 2, 4, 5, 15, 17, 18, 19 and 20 have been amended.  Claims 1-20 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison US 20140377488 A1 (herein after Jamison) in view of Tseng US 20030089000 A1 (herein after Tseng) and Aventi US 20060059715 A1 (herein after Aventi).

Regarding claim 1, Jamison discloses an article of footwear (as seen in annotated Figures 2A and 11), comprising: a braided upper (as seen in annotated Figures 2A and 11) comprised of a plurality of strands (as seen in annotated Figures 2A and 11) that are intertwined (as seen in annotated Figures 2A and 11) and twisted with one another (as seen in annotated Figures 2A and 11) to form a continuously braided structure (as seen in annotated Figures 2A and 11) that extends through each of a forefoot region (as seen in annotated Figures 2A and 11), a midfoot region (as seen in annotated Figures 2A and 11), and a heel region of the article of footwear (as seen in annotated Figures 2A and 11); the braided upper (as seen in annotated Figures 2A and 11) a midsole component (as seen in annotated Figures 2A and 11) including an upper surface with a peripheral upper surface portion (as seen in annotated Figures 2A and 11).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom peripheral portion)][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: textbox (Upper projection portion)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: arrow][AltContent: textbox (Periphery of the midsole component.)][AltContent: textbox (Braided upper)][AltContent: arrow]
    PNG
    media_image1.png
    564
    492
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    390
    485
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Intertwined and twisted yarns.)]
    PNG
    media_image3.png
    603
    452
    media_image3.png
    Greyscale


While Jamison shows it in Figure 2A Jamison does not specifically disclose the upper includes a bottom opening; and wherein the bottom peripheral portion extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening; wherein the bottom peripheral portion is continuously bonded to the peripheral upper surface portion of the midsole component along a continuous bonding region that forms a closed loop. 

Tseng discloses the upper (as seen in annotated Figure 2) includes a bottom opening (as seen in annotated Figure 2); and wherein the bottom peripheral portion (A2, as seen in annotated Figure 2) extends entirely around the bottom opening (paragraph 0002, as seen in annotated Figure 2) such that the bottom peripheral portion bounds the bottom opening (paragraph 0002); wherein the bottom peripheral portion is continuously bonded to the peripheral upper surface portion of the midsole component (paragraph 0002) along a continuous bonding region that forms a closed loop (as seen in annotated Figure 2, paragraph 0002, when the heel seam is closed and A1 portion is assembled).
[AltContent: textbox (The bottom peripheral portion)]
[AltContent: textbox (Upper and Lower midsole component.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A peripheral slot that separates the midsole component into a lower midsole portion and an upper midsole portion.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The bottom opening.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper)]
    PNG
    media_image4.png
    685
    271
    media_image4.png
    Greyscale

Jamison is analogus art to the claimed invention as it a shoe with a braided upper. Tseng is analogous are to the claimed invention in that it provides a portion of the upper periphery that can be better secured to the sole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modifying Jamison  with a midsole component including a portion of the upper periphery that can be better secured to the sole, as taught by Tseng in order to better attach the braided upper securely to the sole and eliminate excess weight and minimize friction when worn.  

However, Jamison and Tseng are silent to a bottom peripheral portion formed from the continuously braided structure.

Aventi teaches a bottom peripheral portion formed from the continuously braided structure (as seen in Figure 4).
[AltContent: textbox (A bottom peripheral portion formed from the continuously braided structure.)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    703
    379
    media_image5.png
    Greyscale

Aventi is analogous art to the claimed invention in that it provides a footwear upper that has an edge that can be secured to the sole element securely without fraying. The braided edge prevents the yarns and upper from separating from the sole and the yarns from unraveling.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper of Jamison and Tseng by having a bottom peripheral portion of the upper that is formed from the continuously braided structure as taught by Aventi in order to attach to the braided upper securely to the sole without fraying and eliminate excess weight and minimize friction on the bottom of the foot when worn.  

Regarding claim 2, the modified an article of footwear of the combined references does not disclose wherein a ratio of a width of the bottom peripheral portion between a lower sidewall edge of the braided upper and a bottom opening edge to a width of the braided upper in the forefoot region is approximately between 3% to 30%.  

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the braided upper having a width of the bottom peripheral portion, between the lower sidewall edge of the braided upper and a bottom opening edge to a width of the braided upper in the forefoot region is approximately between 3% to 30%, in order to provide an ample edging of the upper to securely attach the sole and upper together, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, the modified  article of footwear of the combined references discloses the braided upper (as seen in annotated Figures 2A and 11 of Jamison) includes a top opening for receiving a foot (as seen in annotated Figures 2A and 11 of Jamison), and wherein the upper surface of the midsole component (as seen in annotated Figures 2A and 11 of Jamison) is visible through the top opening (as seen in annotated Figures 2 of Tseng).  

Regarding claim 4, the modified  article of footwear of the combined references discloses wherein bottom peripheral portion (A2, as seen in annotated Figures 2, paragraph 0002 of Tseng) has a fused peripheral edge (A2, as seen in annotated Figures 2, paragraph 0002 of Tseng) that prevents the plurality of strands of the braided upper from separating from one another (A2, as seen in annotated Figures 2, paragraph 0002 of Tseng).  

Regarding claim 5, Jamison discloses an article of footwear, comprising: a braided upper (as seen in annotated Figures 2A and 11) comprised of a plurality of strands (as seen in annotated Figures 2A and 11) that are intertwined (as seen in annotated Figures 2A and 11) and twisted (as seen in annotated Figures 2A and 11) with one another to form a continuously braided structure that extends through each of a forefoot region (as seen in annotated Figures 2A and 11), a midfoot region (as seen in annotated Figures 2A and 11), and a heel region of the article of footwear (as seen in annotated Figures 2A and 11): the braided upper including: a bottom opening (as seen in annotated Figures 2A and 11).

However, Jamison does not specifically disclose wherein the bottom peripheral portion that extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening; and a midsole component, wherein a portion of the midsole component is sized to fit within the bottom opening; and wherein the bottom peripheral portion of the braided upper is continuously bonded to the midsole component along a continuous bonding region that forms a closed loop around the bottom opening.

Tseng teaches wherein the bottom peripheral portion (A2) that extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening (as seen in annotated Figure 2); and a midsole component (as seen in annotated Figure 2), wherein a portion of the midsole component is sized to fit within the bottom opening (as seen in annotated Figure 2); and wherein the bottom peripheral portion of the braided upper is continuously bonded to the midsole component (A2, paragraph 0002, as seen in annotated Figure 2) along a continuous bonding region that forms a closed loop around the bottom opening (A2, paragraph 0002, as seen in annotated Figure 2).      

Jamison is analogous art to the claimed invention as it relates to methods of assembling a braided upper to the sole structure; and, Tseng is analogous art to the claimed invention in that it provides a portion of the midsole component sized to fit within the bottom opening; allowing the upper with a bottom peripheral portion of the braided upper to be continuously bonded to the midsole component along a continuous bonding region that forms a closed loop around the bottom opening.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Jamison with a midsole component, wherein a portion of the midsole component has a portion of the midsole component sized to fit within the bottom opening; allowing the upper bottom peripheral portion of the braided upper to be continuously bonded to the midsole component along a continuous bonding region that forms a closed loop around the bottom opening, as taught by Tseng would be a simple substitution of one known element for another to obtain predictable results, an ability to secure the braided upper to the sole creating a better fitting, more comfortable shoe to wear.

However, Jamison and Tseng are silent to a bottom peripheral portion formed from the continuously braided structure, 

Aventi teaches a bottom peripheral portion formed from the continuously braided structure (as seen in annotated Figure 4), 

Aventi is analogous art to the claimed invention in that it provides a footwear upper that has an edge that can be secured to the sole element securely without fraying. The braided edge prevents the yarns and upper from separating from the sole and the yarns from unraveling.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper of Jamison and Tseng by having a bottom peripheral portion of the upper that is formed from the continuously braided structure as taught by Aventi in order to attach to the braided upper securely to the sole without fraying and eliminate excess weight and minimize friction on the bottom of the foot when worn.  

Regarding claim 12, the modified article of footwear of the combined references discloses the article of footwear includes an insole component (34 of Jamison), and wherein a portion of the insole component is in contact with the upper projecting portion of the midsole component (as seen in annotated Figures 2A and 11 of Jamison).  

Regarding claim 13, the modified article of footwear of the combined references discloses another portion (71, as seen in annotated Figure 11, of Jamison) of the insole component (34, as seen in annotated Figures 2A and 11 of Jamison) is in contact with the bottom peripheral portion of the braided upper (as seen in Figures 1C of Jamison).  

Regarding claim 14, the modified article of footwear of the combined references discloses the bottom peripheral portion (as seen in annotated Figures 1C, 2A and 11 of Jamison) is continuously bonded to the base portion of the midsole component (paragraph 0068 of Jamison).  

Claims 6, 7, 8, 9, 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison US 20140377488 A1 (herein after Jamison) in view of Tseng US 20030089000 A1 (herein after Tseng), Aventi US 20060059715 A1 (herein after Aventi) as applied to claim 1, 5 and further in view of Nabernick US 20140283411 A1 (herein after Nabernick). 

Regarding claim 6, the combined references disclose all the structural elements of claim 6 however they do not disclose the midsole component comprises a peripheral slot that separates the midsole component into a lower midsole portion and an upper midsole portion.  

Nabernick teaches the midsole component comprises a peripheral slot that separates the midsole component into a lower midsole portion and an upper midsole portion (as seen in annotated Figure 2 below). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outsole layer portions)][AltContent: arrow][AltContent: textbox (Insole component)][AltContent: arrow][AltContent: textbox (Bottom projecting portion.)][AltContent: textbox (A peripheral slot)][AltContent: arrow][AltContent: textbox (Upper projecting portion of the insole component.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer material fits in to the slot.)][AltContent: arrow][AltContent: textbox (A lower midsole portion)][AltContent: textbox (An upper midsole portion)] 
    PNG
    media_image6.png
    702
    527
    media_image6.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper)][AltContent: textbox (The bottom projecting portion of the insole component, base portion of the insole (34) component covers the bottom peripheral portion of the braided upper.  
 )][AltContent: textbox (Outer material layer of the upper.)]
    PNG
    media_image6.png
    702
    527
    media_image6.png
    Greyscale
[AltContent: arrow]

Nabernick is analogous art to the claimed invention in that they both show a manner in where the upper is secured within a space in the sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of the article of the footwear with a midsole component, wherein a portion of the midsole component is sized to fit within the bottom opening as taught by Nabernick would be a simple substitution of one known element for another to obtain predictable results, an ability to secure the braided upper in the sole and have a better fitting, more comfortable shoe to wear.

Regarding claim 7, the modified an article of footwear of the combined references discloses wherein the bottom peripheral portion of the braided upper fits into the peripheral slot (28, as best seen in annotated Figure 2 of Nabernick – the slot and space between the upper midsole layer and the lower midsole layer accommodates the outer layer of the footwear).  

Regarding claim 8, the modified article of footwear of the combined references discloses the upper midsole portion is wider than the bottom opening of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 9, the modified article of footwear of the combined references discloses the lower midsole portion is wider than the bottom opening of the braided upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 10, the modified article of footwear of the combined references discloses the midsole component (as seen in annotated Figure 2 of Nabernick) comprises an upper projecting portion (as seen in annotated Figure 2 of Nabernick) and a base portion (as seen in annotated Figure 2 of Nabernick), wherein the base portion is wider than the upper projecting portion (as seen in annotated Figure 2 of Nabernick) and wherein the upper projecting portion fits within the bottom opening (as seen in annotated Figure 2 of Nabernick).  

Regarding claim 11, the modified article of footwear of the combined references discloses the upper projecting portion (as seen in annotated Figure 2 of Nabernick) is substantially flush with the bottom peripheral portion of the upper (as seen in annotated Figure 2 of Nabernick).  

Regarding claim,15, Jamison discloses an article of footwear (as seen in annotated Figures 1B, 2A and 11), comprising: a braided upper (as seen in annotated Figures 1B, 2A and 11) comprised of a plurality of strands that are intertwined and twisted with one another (as seen in annotated Figures 1B, 2A and 11) to form a continuously braided structure that extends through each of a forefoot region (as seen in annotated Figures 1B, 2A and 11), a midfoot region (as seen in annotated Figures 1B, 2A and 11), and a heel region of the article of footwear (as seen in annotated Figures 1B, 2A and 11);  the braided upper including: a midsole component (34, as seen in annotated Figures 1B, 2A and 11). 

However, Jamison does not specifically disclose a bottom opening; and wherein the bottom peripheral portion extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening, wherein the bottom peripheral portion of the upper is secured to a peripheral upper surface of the midsole component alonq a closed loop bounding the bottom opening.

Tseng teaches a bottom opening (as seen in annotated Figure 2); and wherein the bottom peripheral portion extends entirely around the bottom opening (A2, paragraph 0002) such that the bottom peripheral portion bounds the bottom opening (A2, A1 as seen in annotated Figure 2, paragraph 0002), wherein the bottom peripheral portion of the upper is secured to a peripheral upper surface of the midsole component (paragraph 0002) alonq a closed loop bounding the bottom opening (A2, A1 paragraph 0002). 

Jamison is analogous art to the claimed invention as it relates to methods of assembling a braided upper to the sole structure; and, Tseng is analogous art to the claimed invention in that it provides they both show a manner in where the upper is secured within a space in the sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Jamison with a midsole component, wherein the bottom peripheral portion extends entirely around the bottom opening such that the bottom peripheral portion bounds the bottom opening, wherein the bottom peripheral portion of the braided upper is secured to a peripheral upper surface of the midsole component alonq a closed loop bounding the bottom opening as taught by Tseng would be a simple substitution of one known element for another to obtain predictable results, an ability to better secure an upper in the sole and have a better fitting, more stable and comfortable shoe to wear.

However, Jamison and Tseng are silent to a bottom peripheral portion formed from the continuously braided structure.

Aventi teaches a bottom peripheral portion formed from the continuously braided structure (as seen in annotated Figure 4).

Aventi is analogous art to the claimed invention in that it provides a footwear upper that has an edge that can be secured to the sole element securely without fraying. The braided edge prevents the yarns and upper from separating from the sole and the yarns from unraveling.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the upper of Jamison and Tseng by having a bottom peripheral portion of the upper that is formed from the continuously braided structure as taught by Aventi in order to attach to the braided upper securely to the sole without fraying and eliminate excess weight and minimize friction on the bottom of the foot when worn.  

However, Jamison, Tseng, and Aventi are silent to wherein the bottom projecting portion of the insole component is disposed within the bottom opening of the braided upper; and wherein a portion of the base portion of the insole component covers the bottom peripheral portion of the braided upper,  an insole component including a base portion and a bottom projecting portion extending downwardly away from the base portion, wherein the base portion is wider than the bottom projecting portion.

Nabernick discloses wherein the bottom projecting portion of the insole component (as seen in annotated Figure 2) is disposed within the bottom opening (as seen in annotated Figure 2) of the upper (as seen in annotated Figure 2); and wherein a portion of the base portion of the insole component (as seen in annotated Figure 2) covers the bottom peripheral portion of the upper (as seen in annotated Figure 2),  an insole component including a base portion (as seen in annotated Figure 2) and a bottom projecting portion extending downwardly away from the base portion (as seen in annotated Figure 2), wherein the base portion is wider than the bottom projecting portion (as seen in annotated Figure 2).
Nabernick is analogus art to the claimed invention as it providesa textile upper having a peripheral border having an opening in the sole where the upper is adhered to the outsole by a portion of the periphery of the upper that defines and opening in the bottom of the upper..

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the sole structure of Jamison, Tseng, and Aventi with the insole component being disposed within the bottom opening of the braided upper; and wherein a portion of the base portion of the insole component covers the bottom peripheral portion of the braided upper as taught by Nabernick would be a simple substitution of one known element for another to obtain predictable results, an ability to better secure a textile upper in the sole, having a better fit, more stability for the footwear.

Regarding claim 16, the modified article of footwear of the combined references discloses the base portion of the insole component (34 of Jamison) is substantially as wide as a width of the braided upper (as seen in annotated Figures 2A and 11 of Jamison).  

Regarding claim 17, the modified article of footwear of the combined references discloses wherein the base portion of the insole component includes a peripheral base portion (as seen in annotated Figures 1C, 2A and 11 of Jamison); and wherein the bottom peripheral portion of the braided upper (as seen in annotated Figures 1B, 1C, 2A and 11 of Jamison) is disposed between the peripheral base portion of the insole component (as seen in annotated Figures 1B, 1C, 2A and 11 of Jamison) and the peripheral upper surface of the midsole component (as seen in annotated Figures 1C, 2A and 11 of Jamison).  

Regarding claim 18, the modified article of footwear of the combined references discloses a lower surface of the bottom projecting portion (as seen in Figures 1B of Jamison) is substantially flush with a lower surface of the bottom peripheral portion (as seen in Figures 1B of Jamison).

Regarding claim 19, the modified article of footwear of the combined references discloses wherein the insole (as seen in annotated Figure 2 of Nabernick) component is secured inside the braided upper (paragraph 0002, A2 of Tseng) by a frictional fit between the bottom projecting portion and the bottom opening of the braided upper (as seen in annotated Figures 1B, 1C, 2A and 11 of Jamison).  

Regarding claim 20, the modified article of footwear of the combined references discloses the lower  bottom projecting portion (as seen in annotated Figure 2 of Nabernick) has a substantially similar thickness to the bottom peripheral portion of the braided upper (as seen in annotated Figure 2 of Nabernick).

Arguments 

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the newly added prior art or the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732